Order filed March 26, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                    NO. 14-15-00076-CV
                       ___________
IN THE MATTER OF THE MARRIAGE OF DIANE MARIE APFFEL AND
                RALPH ALBERT APFFEL, JR.


                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                       Trial Court Cause No. 540841103

                                    ORDER
      This is an appeal from a final decree of divorce signed December 22, 2014.
The clerk’s record has now been filed and the appellate filing fee has been paid.
No reporter’s record has been filed in this case, however. The official court
reporter for the County Court No. 3 informed this court that appellant had not
made arrangements for payment for the reporter’s record. On February 10, 2015,
the clerk of this court notified appellant that we would consider and decide the
appeal without a reporter=s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no response to this court’s notice.
      Accordingly, we order appellant, Ralph Albert Apffel, Jr., to file a brief in
this appeal on or before April 24, 2015. If appellant fails to comply with this
order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                 PER CURIAM